         Case 1:19-cr-00463-DLC Document 203 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
 UNITED STATES OF AMERICA                :
                                         :                S9 19cr463-06
                -v-                      :                    (DLC)
                                         :
 BENZION ZIRKIND, a/k/a “Ben,”           :                     ORDER
                                         :
                          Defendant.     :
 --------------------------------------- X
DENISE COTE, District Judge:

     The Court having received defense counsel’s letter dated

January 21, 2021 requesting an adjournment of the February 5,

2021 sentencing date, it is hereby

     ORDERED that the request to adjourn the sentencing date is

denied.

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by January 28, 2021:

          1) Does the defendant consent to be sentenced through
             videoconference technology?

          2) If the defendant is unable to arrange for a
             videoconference proceeding, does the defendant consent
             to be sentenced at a telephone conference proceeding?

     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:       New York, New York
             January 22, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
